In the opinion filed herein August 30, 1909, it is said that Leutie C. Snowball has no interest in the estate sufficient to entitle her, in her own right, to maintain an appeal, and that her appeal as executrix was the only one to be considered. Under the facts as stated in the briefs and apparently conceded by the appellant, this was correct. Since the filing of the opinion, our attention has been called to the fact, shown by the record, that the will of the deceased gives her a contingent remainder in one half of the estate, to become absolute only in the event that the two children should both die childless before reaching the age of twenty-one years. The point is of no importance to the case. Her personal interest adds nothing to the merits of the appeal and presents no additional points for consideration. We make the correction merely to avoid any prejudice to her from the inaccurate statement, in the event of her contingent interest becoming absolute in the future. *Page 240